DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 102(a)(1) and 103 rejections over Carter et al (US 2015/0093429 A1) are hereby withdrawn.  Carter et al does not teach or suggest instant second layer comprising an oxygen barrier backing layer attached to the heat barrier or instant composition which is a face mask having cut outs for eyes and/or a mouth.
In view of the amendment, previous 102(a)(1) and 103 rejections over McHugh et al (US 2016/0228380 A1) are hereby withdrawn.  McHugh et al does not teach or suggest instant composition which is a face mask having cut outs for eyes and/or a mouth.
In view of the amendment, previous 102(a)(2) rejection over Carter et al (US 11,045,499 B2) is hereby withdrawn.  Carter et al does not teach or suggest instant composition which is a face mask having cut outs for eyes and/or a mouth.
In view of the amendment, previous double patenting rejection over claims of    U. S. Pat. No. 11,045,499 B2 is hereby withdrawn.  Claims of Pat.’499 do not teach or suggest instant composition which is a face mask having cut outs for eyes and/or a mouth.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17, 22, 25 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(i) Instant claim 15 recites that the DBFs are cut from demineralized bone to form fibers having a length at or between about 3 cm to about 10 cm.  There is no support for such limitation in the originally filed disclosure:  in present specification (see [0038], [0088] and [0092]) applicant does state that the limitation at issue is disclosed in U.S. Pat. Nos. 9,486,557 and 9,572,912.  However, 37 C.F.R. 1.57 (c) (as cited in MPEP 608.01(p)) states the following:	

 (c) Except as provided in paragraphs (a) or (b) of this section, an incorporation by reference must be set forth in the specification and must:
(1) Express a clear intent to incorporate by reference by using the root words "incorporat(e)" and "reference" ( e.g. , "incorporate by reference"); and
(2) Clearly identify the referenced patent, application, or publication.
 
Although applicant state (see [0088] of present specification) that U.S. Pat. Nos. 9,486,557 and 9,572,912 are “included herein in their entirety for reference”, they do not use the required root word “incorporated”.  Therefore, the limitation at issue, newly introduced in their amendment on March 31, 2022, is not supported in the originally filed disclosure and thus constitute a new matter.
	(ii) Also, in claim 15, applicant now state that the “wherein the composition is a face mask having cut outs for eyes and/or a mouth”.  Such limitation is not supported in the originally filed disclosure because present specification teaches (see Fig.2, [0019] and [0032]) a face mask has cut outs for the eyes, for the nose (for breathing) and for the mouth.  Thus, instant limitation “wherein the composition is a face mask having cut outs for eyes and/or a mouth” constitutes a new matter (applicant need to change the limitation to --- wherein the composition is a face mask having cut outs for eyes, nose and mouth ---. 

The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 22, 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   	(i) In claim 15, applicant recite “wherein the DBFs are cut . . . to form fibers having a length at or between about 3 cm to about 10 cm;”.  It is unclear to the Examiner what applicant mean by “a length at or between about 3 cm to about 10 cm”.  Applicant can change such limitation to --- a length from about 3 cm to about 10 cm --- to overcome instant 112(b) rejection.
	(ii) Also, in claim 15, applicant recite that the second layer comprising an oxygen barrier backing layer attached to the heat barrier.  In order to make the meaning of claim 15 more definite, applicant need to change “attached to the heat barrier” to --- attached to the first layer --- because Fig.1 (see also [0018] of present specification) shows that the oxygen barrier layer (1) (instant second layer) is attached to the nonwoven layer (2) (instant first layer) containing an oxygen generating material and also because “a heat barrier” does not necessarily mean a layer but means a material that reduces evaporation and increases retention of the heat that would otherwise radiate from the skin (see [0027] of present specification).
	(iii) Furthermore, in claim 15, applicant recite “wherein the DBFs are cut from demineralized bone to form fibers having a length . . .”.  Applicant need to change such limitation to --- wherein the DBFs have been cut from demineralized bone to form fibers having a length . . . --- in order to clarify that the DBFs which have already been cut from demineralized bone are then used to form the nonwoven fabric.
  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In Claim 27, applicant recite “wherein the area of skin is a face, a wound, a superficial wound, a burn or acne.”  Since the composition of claim 15 is limited to a face mask (having cut outs for eyes and/or a mouth), instant claim 27 which recites that “the area of skin is a face, a wound, a superficial wound, a burn, or acne” fails to further limit the subject matter of instant claim 15 (because the wound, superficial wound, burn or acne is not limited to the face).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	
/SIN J LEE/
Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
April 28, 2022